Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
FILED

UNITED
DEN VES CISTRICT COURT
Civil Action No. lA-¢V- GOSF#lI-GLG

 

(To be supplied by the court) APR 15 2018
JEFFREY P. COLWELL
. CLERK
CHARLES LAMONT LACLIAMLS , Plaintiff oe

 

 

sie ATTACHES ~

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

PRISONER COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 2 of 25

DEFENSASTS
DEBCKAH Bother
SAYOK Soro
ApQACELS KING
SEWER HAUSEN
D4 LisAc
REREcaA Vorz

Send Ace | DEFENDANTS.
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 3 of 25

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

CHAtués L. tLitness bee S544 Bike Po Box 221t Zpewa YUisra Cos.

(Name, prisoner identification number, and complete mailing address) Siz -Jei-t

~ See. —

(Other names by which you have been known)
Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee

Civilly committed detainee
“Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner
Other: (Please explain)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: DEzpeAA Batteoo ( yn) ExI0) Buck MéncAic. NEAT.

(Name, job title, and complete mailing address)
(On Bex Zeit Bozwa Uisrit, Cocca dds S12) Zest 4

At the time the claim(s) i in this copeplaint s arose, was this defendant acting under
color of state or federal law? es No (check one). Briefly explain:

Viewwres Denust ie 24 CpstEsT CietS By MELVIN ABO

DEY ete MEN CAL TREAT MER T

Defendant 1 is being sued in his/her LAoodividual and/or L oficial capacity.
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 4 of 25

Defendant 2:

Defendant 3:

Nay Sotarseay C sn) Byer MEwcAd. NEAT.
(Name, job title, and complete mailing address)

Po. Bex. Lo1 Ft Bverier Vista, Cot OKANO B12 ~ DEI F

At the time the claim(s) in this co int arose, was this defendant acting under
color of state or federal law? es____ No (check one). Briefly explain:

Jotates Minwoks 2 4AmeKxpnesc LGMES By DELAYING ASD
Ne pyire, MENC Ae TEEATHE NT
Defendant 2 is being sued in his/her __-“individual and/or A official capacity.

IEW tADTAL CE SECOL1
(Name, job title, and complete mailing address)

od 0. Bx 2017, Koln lista, Cex FZ - otF

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law? _vt’Yes___ No (check one). Briefly explain:

YrotAtEns Pati lls | “AME MEST EIGN To FEELS
EISERUSE MY CetiGtens Apes Egor. (MeTEETION CLACSE.

Defendant 3 is being sued in his/her _«~ individual and/or .~ official capacity.

C. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

42 U.S.C. § 1983 (state, county, and municipal defendants)

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(federal defendants)

/
J Other: (please identify) AWEMDE 1s Cat piet IT
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 5 of 25

E. DEFENRMNTS Lereemariond) (eow'T)

DEED DOT 4s SEN IFEL A4SEAS (uso) Bick, Po Ber 2014
Boennd UistA, Garectdo $1 -2//- ZorF
FECTING: ONDER Catac ef STATE tris (ex ) A
DeFeRDeNT Af 1S BEG SUN IM HEX JERI OOAL MO 2 ohare 2,40,
Vier ATED Puts hls 9S ydeuny rCenrS Ae EQUAL (ect Ecrien CAUSE.

NEFRERDANT.5~ DAD Liste. (MAR) BUCE, AO. Bek 2e14 B0ESA UisTA,
Cotothse F tell -2ort
NCTie UNSEC. Cate CF STATE. LAL ey
DEFEXOAST S/S SEIS SUED 1 HIS VP LRUOVAL HOD VW OFFICAL CHPAUITY
ULATEO PLaAw7IAS /"AMEKO CIGHTS AKO EQUAL MSTEATRN CLA05E

Deren nt & Ceaecer Vout. (Cecuoiite Jaunrter Covcaparee)
bier (20 Bok 2O1t JCEM UstA, CotextANO SIAN -2OIF
NOTULG OWDEK. COLL OF STATE. LAL) (yes)
DEFENDANT G 13 BERG BES D> HEL J TRAUINVAL APD Vopftiae CAP.
Uowdree Pans fs 1 SSAMEAD. LIGHTS ABO EGutl PUSTECT IONS CLACSE

DEFERMOT FZ Sone doe (opcenewn) gic Pe. Bon Jo F BUFRA Usyn
CotecAde Sloe -SJerée
ACTING UWDEK Cee OF STATE ZAd) Cyés)
DEFeCaADT 7) 4S BEING SUED I MS Mefe J DWBA. AMD / OF FICHET
CAMATYES
UeaTEs PLATTS I AME. CCKTS AWO Eljub Merécrion
CLAUSE
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 6 of 25

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

     

 
  
 
 

 
 

 

CLAIM ONE: 2€Rr6 e A Ptoson UICLATED my F™
AMESDMEST GMS BY REUYILG ANS DERYIOG PLATIPE MENCAC
Supporting facts:

TREATMEIST Lor DELIBERATE. Dadi CEREAL.

  

Jf VIE

  

=

      

|, THE LAK TIL, CHALLES LAUOST bKYLLMMS SUPGEKED Fore
COVES LYtsS LOITHOST MEMCAL TREATMENT—. BeeAose OF THE
DBEDAY ANS DeWAL OF TEEATIENF Sy DeBoeAH Boicde es ASD PAYA
CEHASSD .

Z. BeeLESO ANS Sotosen AcTEa wiTt MEUusECATE. INA Cecence
Te faawnls s€ewss MUESCAL SEEMS.

3, BeekEtse 15 A MER K PHELWER FORK. BUF rics 1s CESSons BLE
FOR SRHESOCING Hee Méivete. AQOBINTM Exes Fee THE CL daatriil
Ae TAR TUE OF THES Compbalast,

4, Op BUGUst 3 ors PlAusTtl QED HS FIRST SICK Ctl. LEGUEST-
CKITE,) FRk Lowere BAEK POW ALD Foes PAiny.

SATE S nena KITES’ PlAwT HH FicedS HIS STEAL I, IT
Gumases Foc NENA OF MENCKHO FLEATMEDO

6. OW dee. 22,306 THE Paul Fie A STE I GtieJAWCE
LOMICH L045 DERIER 5y AAYHIA Sortnisons THE HEALTH SEAWICES
HDMWIAISTCATOR., SSHNS(N! COEKDERS THE ENTIRE UES CAL DELT-
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 7 of 25

b. STATEMENT CF Codims Cent)
Comm CHE Cea)

F Sertascn b6AS ALTER CF PLAISTIFRS MECHEL WEEKS BY
CrTEZoATION AOD + sTEP ID Gx EVAMCE. 13 buircH SBE NeEwien

SIS THE GIRVAN DUSN AMITES SDEAKIOG tute THE Ddbiniribe:
ci Aes PENCAC IEC CESTS. A> HEACTHA- SERUMES LIST LATOR
ADS KceRREeCS SUpEAUIStR, THUS HHO ACESS re aT BS
FILE. AN ALC Sie yee KEGUES TS.

4. JeHNsews AHeTEO WaT SEUSECATE (IN RR eA BY FAILING
Te 132T ADD NECAYING [HENCAL TKEATUEST FEC THE. SERIOUS
JHEMCN NEES OF THE PLAISTIEF

10 THE ALAIBTFF Most ELV SOLELY OW THE COLESS HHS Freerry
tirks IN. DLAC Fee TREATMENT OF MEDICAL EEA. Ai ty Kires‘
L0ERE. LOGGES (NT THE MECH AZIT. DATA BABE 44S FE Cucd ened
TO Fozeece.

HW, PREC ADD atasen) ACTEN cote MEUBERATE (NERS REALE.
TO THE Ps AD SOPFEUNG OF THE OLAWOTIFF BY SELAYIKG
Alc Fo“ems of REGUESTS Tec MEDICAL TREATENT VERBALLY
AND WxciTTES, Soe te THS DELAY THE ALAWT 15 Neds Lum /TEDS

IN) ZAKGE. CF Mesrinay 4000 Is PEEMOESTLY on Aw MMEDICATICAS
Face, BSTH Bek AON Fest Paw.

12. THE Foor DAI THE Pe TIEF SOfGis FRU IS CALLED
NEO EDATHY. HAD 1S CHOSEN Bf THE MERUES THAT US Feo
THe Pwe JO THE FEET AAD Ride OA te ZEGISTES prin
ContSTANTLY,
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 8 of 25

bd STATEMERT CF CLMAIKS
Conia I Ctsw'T)

13. IN Soy Of Jere THE Aa ode WITH Nosése AdBuce
INS THE HACLUSAY Of BUCE ABOUT NCT BEING TLEHER FOC
FEoT AMY Bice PAIN, Nose LABKCE Diwces THE Aaustiff
In, THE ‘PAW MANAGEMENT CLASS HUD) StHEQLER Hut to
See Ne. corm AFTER © Sick Chic REQUESTS.

M44. ON AUGUST 1.20174 THE PLAIATIFF TOK XeAYS FEC MUS
Boe, THE XGAYS SHOES THE OLAuoT fh 's Ae BE rMOEEN Hus
1.3 -44 JEKTEBRE LAS Gre. CAUE RN DEGENSHATIVE. Nise.
OLsachee .

(5. THE PLAKTEF Do ERS Fterit AGH BLOX PESSERE ADO CTHEK
JUESICAL CENMTIOSS COMICH (ZEGURIE ELDITHAYT ST TENTION. THESE
AWA OTHER ISSUES AAUE. BEEN TREANTEA BEFOCE, QOziA'G, dD
ATER (LAUTIFE Cssightrit tes of Foor ASA Bek pia.

se Boekeao CHOSE TO NOT ACKDELKEAGE THE. PLAMTIFES
KEGUESTS FER TREATMENT GETINCOUSLY FOC OVER Z Yes,

IF THIS 1S AND LOS HE CaaimUcTES LOGAG FOL 4eT SY Bore
BoekEGe AWA OcHASON. ET WHS AD CHGGIAG FALOKE +e
TO TKEAT HAS CNGUKs HARM.

1S A Ganrincecs WietATON EXISTS BN THE DEFENDANTS ERGO
IN. CSTINGING LodenGPoL Gwadect 2) QJUty Te THE PLrtnsrr ff
HRLLES CESTINLAiLY; AWD 3)HAS THE DEFEATS CEE)
THEIL LUC FOU COR OCCT FOCTHHER_ IN yoLy LOD ALE BEEAS
AvrdDES.
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 9 of 25

dD STATEMENT of CLAIMS (eo'T)
CLAW ONE (GOT)

IS, THE PLASTIEE NIA Det KACLS OF INyocy ONTIL XiCAYS
OS AeGEsT |, 204.32, THE Peck MY STATUTE oF
LIMITATIONS STARTS,

Der, NOG THAT TOME ARN THE FLUNG OF TEES Cris CAINS THE,
PLAUISTIFE SCSGHT AEGAN HEY) TS MO AIL ALO FinteLy Hebe)
T> GoxCITe THIS Citi CHAT Love THE USe_ OF 4 Beec.

2(. LYMLE. Atop OF THE BOL GF THIS Cyan AccoREN BEY Ou
CEPITIIVOISS Ul CLATIONI,

2Z. TPS 1S ONE. COHAN AiEISINMG FEEM A CSYITIOUING tO6RXGFOL.
ACTION. NOT Cans ri BING IRJtyY ACGLOG FEM AD
EACUEK LORONG.

23.THE BAIS OF THIS COMYAINT 15 AD OKGRCIAG FAIMICE TO TILEAT
PAK ORMGEIAG rR,

CLAM The

AWid:2249 Kina, DERM FER HANSER, DM4U0cN LISAL, REBECCA
Vore AND Sores BOK UieeATES 7746_ Eqode Qesreerian CLAUSE. AWD
My (FuestT MUEROMEAT CIOHT TO Lely EXERCISE HY Aeenuec
AMUECICAN CELIGION.
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 10 of 25

». STATEMENT OF CLAIMS
CLrHMA TLC Ceonyr)

I. DEFENOASTS KING, HAKSED, LIS, VOLT, AWO DOE, CoWralouy
Neve tHe PLAISTIFF Feast PACTICIDETING IN) SEATTLE HAY
PIPE CELEMOMES BY Adtcikis 4 SCBSTASTIVL BREN DON)
(MOTE.

Z- Kis HAVSEN LISAC, JoL™ HAO DOE HKE Ahier oF THE MUABAGE-
— MEST TEAM 400 ACE ICESPMOaS) BLE FEC MAKIAG PoticsES AGN
OKUSIONS THAT EFFECT SBEOCITY ABD CELIGIOUS NETIUITIES,

3 THE NATUR AMES RITUNLS WO BELIERS LEQUIKE. CELTHIAS
Perk Ttces THAT CHWWOT BE CQWAUCKES INSIDE 4 CELE OL
DULOING. THUS, THE. NEER te HAVE A SENGNATEDR ALEA FE THESE
PL HCTICES |

ef. By PUKING AWD ENFOLUNG CERTAIN oeicnes (WD CURES Lovet TIER
AKO OMSCITTEN. LING, HARSEN LI5de, Ube te, AO DBE CT PLESSUAE
CN THE PLAIKUIFE To Peetu Pei TING WS ES SINCECEL/
HEU SGEMEP. THAT AIVE NC AEUITIMNTE PEALE /MTEESES,

5. SIME ACGOST OF ZIT TO SATE KING HAS IMDLEMERSTES A
“STANUING CNERS THA THE AAISTIFF HO O60 ATIVE MURKICARS
OCFPFEDEZS BE aTZIPSEO SEAZCHEA Gow CETINING FREW THE.
Neve. Wi. CEclGteas pice.

G STK SEACLHES PCE MOT C2tQUCTER AFTER. TEHE CONCLUSION
Ce CHRESTIAN, (UCSLUA, Ore SEGXSH KELIG(oUs MeHUMES.

7 LWILE STE). SEARCHES ALE AD DO SECVE PENOLGICHL /TELESTS
OF sierey ANNO SELCRITY, Li THES [pOsTANCE THE SEA HLS DO ACT
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 11 of 25

SS. STATEMENT BF CLANK,
CLI TEs Cons 7)

B leo Tr). Suupey BECHOSE, THESE SEecHes ACE NOT Coddocred
“Dax VERSdLy * LF. StH An INTEREST EXUSTS THER IT SHoGea OE
CONDTEA To 4 ALD ELECY Giip THIS FACUTY DOES SOT STH
SEAKLA ITS Ceol CZELS (DP THLS MARC.

S. LAINTIFF Hibs BEEN INCAKEKATER Fee MOTTE ACS AOS IN
Stvdede OFEELEST Costody LEVELS AN) MARY OF Chics
Fresunies . AIKO Been Orsrad 1s CALY ONE OF TIve FAMIUTIES IN
Atl cf Cdr FO STR SAH THE Adria elu. APTe THE
CELEWAGRIES KOO SDEITHE:L Prunes TREAT ARY OTHEK CELIG/OUS

Colas 1S TAS MANE.

G.Spocé AUGUST Jor te DATE VOLZ, AWN DDE AAVE CseTinvces-
- LY FOACES THE MLAPTIFE TO PURCHASE (ESO FEE CO CEKEMEDS -
-{ES AT Wyo f CaZzn. LM crt (S AW EXTREME, AUNT oF Mercy
LCHEDN least OFFEANAEICS COL MARE PED OST S DEK flttaitel OF

STATE Pay.

10. THE. PLAINTIFF FE 4 Nie JEM Ace CHALK CKEEK CHING
IN) BERM UStTA, TO SELL C&cas AT bon oss A eres. 7HS JES Noe
bok ApibilatED. THERE Ard3 BEC NO ATEpT BY Udet oc
ANYONE AT BICF 7 FINDS US K20N AT A CHEADER €RNT

qe pHitpP ECEUATR THE Cast oF /4 “een.

WU PLAIKTIFF 15 DALY OSING THIS VENDOR AS AN EXAYME BUT SIRCE.

ALLAAKG OS TO PUECHASE Flo THEM WE AAUE NIST PUReHS-
- 2 wood FIN THEY, VOL HIS SKE DiseeErons LoMen UNKG
AW OLdEKL.ARD ONLY CHEE Oe OLdEKR THE BROH ese,
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 12 of 25

D. STHTEMENT OF CLAIMS
CLAIM TUE (@ay'T)

17. THIS SPIES No GOEKAUENT (STEICEST TEs FeccE US tem
pote thse teem AT SUCH A HIGH DCIEES.THS FACILITY Ads
buxkk CLELS THAT GO COTSIAE THE FACICITY AWN COT Csca,

THE 12020 CCT Qces Te A FIELIN AEM4K BUCE UNECE. /TS
DO ATER TO THE -SUCKSSNIAG eCDUMOUTIES,

13. (tlhieds LLAUCTIFFE re preetISE GEMS OF LEON Feo BUCF
LEO GE LEss ZEsTtenve. AT A LaASONABLER PeIc€,

4 Filet AUGUST Zea” THIGH SENT. //, ter7, HANSEN, LISAS, Viz,
KiKG AON Doe FOKKER THE OLAINTIFE 7D LISEL AW UNSdal TARY
Avex ©! Potty! ZT LPS Aer CLEARED LEGALLY. ZMETUES FRL
Mest. AT 64 77ME.,

IS” TS turks THE ONLY FRYUTIES NOAILABUE TO PLAST FE Aad
THE. NATUR ANY. CEUGeus Gey DANG AN S& he PEROXR.
DAG NATIOT AU. CELE me NES.

le AFTER FILING STEP LC GkibdANCe Pec NSOSSTHOTIAL BSCAAY’
THE Peet 'o! PITY Los LENRIEX ABS ALAIDTIFE GETS A
LESTER BREAK BUELY Hage IN THE GYM.

(7. Fidean Aecrast oF 21S 70 DATE. THE DCREdadrs Kida,
HWSER, LISA, 002, ANY DOL FREE THE PLAIATIFE To CARRY
5 Grilienss BUCKETS OF tOMTE Flenit THR GYMNASIUM Te THE
NATIVE AML FATH ACEH FOC Cekeueastes

(9. CAKLYING THESE S Grito Buckers AA IROK, AocFT YO
THe FLGHTS of STAIKS IS AHeIAS TO FORCEKX LARS. ( Cex)
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 13 of 25

D STATEMENT OF CLAIMS
CLAIM Ted Ceo)

15. CesT) PLEYNTIFE DEEN WATER TO COMNeCT CEREMONIES AWD
Te SEWE ADD RINSE CFF Atsy TO PUT OST FI€e.

1%. NO GOJEKMMENT (STEREST EXESTS (SECHUSE Coc AKEA GAA BE
MEETS Get RUBIN LoATERK (NSTALCED, (1 CACO Fre 1S OSEN
Te EAT 2 KS. ET CACY MAKES SENSE, Sc SAFETY TO rte
bcATEK, AURICABLE. (NK ARIODAAKE. ROT CEST Soe S Glee
Bocwers, Evaicy OTHE FAIKITY THAT OM Codex.) HAS A WATE
AM. FetTH AeA HAS MA OSG GATEK

20, THE PLAISTIFF ARN THE MATWE Hi. KELIGIOUS GEG ACE
ZOCLED (NTS OGL FAITH ALEK, SicdowWdCD By /4 Foo
FENCES Lit TH CSMALS OK Lrt2nc Loi RE (AbeYy Sy THE. To) AWD

SUSPENDED JO THE GiSAN IN THE Cocmees, SAPETy OF
CLAUSTIFE AOS OTHER ATIVE AM. OFFERDEZS (IS SEW TO
smeoeirty, AT BC.

<i. Ske ACGUST, 2OIS~ TS BATE KIRG, HANSENS, ALS, VOLZ, And
Doe Ado FECES MLAMTIFE TO ENNMEE Cast DISKUS
- TN AWD DISKE PET CHOSEA BY GTHEK CFE ERS MWA STH
BEXAos€ oF JHE LocAriea GF THE AATIVE Ai Ke Ace.

ZZ. ALC CTMEK. (CELIGIO“NS ESS MLE GwWEni ACCESS 7o AA
rice Fee Aititey AWD QUIET (tise 1s LOUS. THEE 15 WS
God. INTEZESTS TO HACE PLAUSTHFE CEUGIESS PreekTICES
[STECLUOTED For Ne <oAecal

23.NO oTtex FHLILITY IW CX AOS TES TO HDS Fe
MBY RELIGIELS Gea}.
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 14 of 25

db. STATEMENT OCF Geniis

CLANK TUS CComsT)

24. ILL OF THESE Frcs TAKER INMIQUDALLYy, LOHHLE VERY
HUPOCTANT, SEIU EADILY MiUENMER, BOT 4S A CoMeee ME
GF GSTINLEES PATTERN CF Foca THE PLAUNTIFE to

“OUZK C2.u E* CRSTICLES ADO A2eEVenits PLSsTIRE TH Sittydey

PHETICIPATE 1) ALES SACEKELy HELO BELIEF, THIS HZESSVEE

ONLY SEES TO WETEK PLAWTIFF.

Cli THRE

Aud Ce CNC, DAUD CIS, JER Fe Aden (CEBECCA Kez,
ANS StH AOE VILLATER fy FHEST WER QUENT CIGHES Te FeCELY
EXCZKS1ZE uy NMATiVE_ A nUZKRICAR IPEUIGION ALO TO BE Free. Geen
RETAUATION FER RXCEKEISING MY RELIGIONS WIGFT. M2 lie [ES
THE Ege Bereeriens CLACSE.

1. OM DAY 24, 221% Ci06 AWO SEVERAL SAtiuc pul. OF FERNS es C3657
ITE An ARGUCUENT WHEN WE. LEE. Crt G MYON ITU AG,
Files THE. Oeste hu. Five AdecA Ove a A SEI eeAT RR SECUCITY
ISSUE. SECEKHO MAYS LATER CIC, CxSTACTES LOLe TO AX OCH
IF RIG C2 FE2uz PLAINTIFF TO WEAR POLE CKKEAS CXS

TE, Fiti, MOQ AGING Cc, CERES |

2. OD -eGasT 4 20r~e UEC EST Aa) AIO TO LTT Crt). CUOLOR) ~
“TRER EUGIOCUS CELE AATEX?) AT THAT THUE, | NFO Cty LOR
Hrs TO LOE OG FCCC GLEE OMI FERM TO, FUG, HEY NOCING

OU CEKEMONIES, Peter TO THE /MUSENT OO SoLy 2¢},.2604
THS Cae NO Nom Bust
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 15 of 25

Dd.

STATEMENT OF CLAIMS

CUM M THREE Cero +)

3. THE LOEMUKG OF THE FOLL GEKA, OWIFORM TO AKA KOM
1S +t BASIS SECURITY ISSO . ALC OTHE (ZELIGIOUS GtloGdS

MOST LEAK POLL OMI FOL FD AWA Frey SHEIK NQNESIGNATEN
HNCEAS.

4. ALTE HAS BEE IS THS FAULITY Since AUGOST of ays-
AND OSTIL ALGOsT 44 Zen-t, THE AIYATIFF GIS Hilo tO

LoEAR RECREATES ATTHZe TO AEX Fem Derive Mi. FAitet
ALES.

5. ANDES Kise Mids Woes AT TICE Foc Agtecn. 1%

GS. AAS
Hits BEES SHiFT SOpECUISDE Fe AD LONG AS THE PLAIATIFE
CAN CEMEMBE ./F THES Lots Sucel 4 Corti ELL ING GrOVERNUENTAC.
UWSTEREST THEM IT SHELA HAVE BEER AOMESS AT Swe EAK4Re
TIME... AID LOH Y WOOLIN THE SHIFT SUPECuIseg NEES TO CosOLT
THE REGIONAL VOLO TER CnncOnAte CEBEECA VOLE.

6. KIKG, LISHE, Hips, YOLz, A DOE USES A JAGUE SEATENCE,
AT THE EWN OF CBOR AR-S00-0) (OHICH CLAIM 4 'STARQLeR

BLESS" Code FE THE NATWE “WM. Fatt 4ezA ONLY. FRE KeHiCd

No DEFINITION ExsTs FEC “STARAAZA DeeSs cane’

FON REIS Jor THE POSTER OPEKCATIONAL ROLE FOC THE
NATE AM. PATH AREA 645 CHANGES JO SccEMEKOATE. THE.
ENFORCEMENT CF THE FOLC GxCEN UN FRe! ROLE, ADD 7HE

Neyo Powicy OnLy APPLES To THE NATUR Ail. FAitet AREA

FIN Seecdey 2014 THE PLAMOTIEP CEIEVES MOTHER Cady OF

CdOL, AK 3EC~0/ ALD STANDARD DRESS 6202 LHNGOMGE 1S AOI
IN THe A.R.SCO-97/, AY LONGEZ,
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 16 of 25

Dd. STATEIUEDST OF CLAIMS
CLAQU THKEE (ena)

GQ. ON Apeie 2L 218 THE PLAIWTIEF RECIEUCD A NOTICE FW
JOLe THAT THE OSE OF TosAcen SY ALAIATIFR AMO NATE Kn.

KEL lous Gta WAS SUPENWEA FER Be dys (Fees ICL Ze,

Ze1 7 TO MAY 19,3213), Dee T 14 SCBSTANCE STH Sid CeKS GOK.
Te Bete (UX BEING FEOSS 10) OF FESAER TES MITTCHELE'S CEL.

10. OFFENOER TES UNTICHELL. (3 NOT, DOS HAS HE QKEEA A MEMBER
CF THE SATVE puERicdas CELIGFOCS Greg), Mac HSS Khe GEES
To ANY DF GX CEFENMOAIES TO HAVE ACCESS TO OSC TOSAcxH,

THE PLEUSTIFF pfrdS (EVER. MET PEN MITTRHELE.
VOL 2, Hel sEn) LISHC, HWO BOE (UADE THE DECISION Te SCSSENN
OU TOBHES OSE IN COK CEKEMONIES FOX BOO4YS Lev Tou ray
Clee Porcy ALLEVNG THIS rt 4 REMENY,
IZ. Cate. THE “Tesicen’ aids CEMNER FON OFFEMORK UITTUHELLS
POSSESSI oA THERE LDHAS NO THLEAT 1m TNE SHITEY O€ SEE -
~ ITY CF BUC. THES, THE SUSPENSIONS COHS GeTAc AToRy

OnLy. NO GOUEKAMENST /(/OTEREST OAS SELVEN IN PSASHAG
PLAUTIFER Tat THE HUEGEN Series of MKOrHee OFFER.

(3. ON MAY 4, ANG PLATE woAS JHRRMES By LT7 Arenson THAT
Yowe, LISA, AANSER, ANN, DOE HAS MADE 4 DECISION Te
SOSSENA 4A4cec NATWeE Au CEuGoUS 4eTIUITIES UNTIO FOxKriHte<

NOTE .

G4, BOK “THES PEROS THE CAHCSTIALS AY MOSUMS LORE AeccwuEA
TO CONDVET THEIR. CECEMONES THE CHRISTIANS MAY 5 TO upy &, DAZ

MAND THE MU%AMS MAY 1, 221g.
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 17 of 25

D. STATEMENT Of CLAIMS
Coin THRE CéaysT)

15. OW AY 13,28 THE ALAINTIEE FILE A STEP FO Gd KUANue inl
Lditiert Uoez NEAIEN. ESSENTIALLY STATING THAT DOGG Lecce
Deoxe ARS MODIFIES OPECATIONS ($60 NEA-SUSEKUISEN FATA
CRSEKUAICLES LOEKE SUSSEMNER (OAICE ON LOCLOGAIS NOTHING
1S ALLED Poe Seco Ty OTHER ACTIVITIES ARE ALOLED oN

MoS PIES LOCK DOHOKS. THE PLWATIFF COL NOT FINO ANY Pearcy
ID (CEGAEDS te. KEUGIO“S ACTIUITIES WITH JOLBAITERRS HecOunse
PRECEXNE ST WICK. KEUGIOLS® ACTIUINES THAT BOROT H4VE
UdLOSTE ERS. tS Frc tk THE PLAINTIFF 15 CoiceKNc& NO wsoOcH
Portay EXISTS.

Ihe WILE TH OUYATIFE ABO THE NATIVE AM, KEUGIOUS Gee BES
NST HAUG USiLAITEEES TO SUOECUISE Oc. CELiGioUs MemmUiTiéEs,
WOE ACE ca) CONSTANT ~SUC VELCENCE AND DUC Fatt AREA IS
SECOCEDS BY 14 FT FECES WTA (CALS OF CofE WIRE CopoETLy

SOCKS DEG (TABD-SCPENVED To THE GEA Feta THE TOO
NO THE Gh2NERS.NO OTHER Géogss FAITH ALErt 13 Sa SECURES
IN CICS.

TENS RELIGIONS Gey 1s THE SHME Bot Ade ACE AFFSOED
L Oéerestion) ANN As ‘EUEN-HAMAEN T7CEATUENT IS

CEQreer,

19. ON NOU 18 ort IING DEEN PLAIATIFE ASD ANOTHER OFFENDES
JACGHESS TO THE ATIVE A. FAITH ARE Fac Ode CEREMONY,
PLIINTIEE Ss FAITH AREA 1S THE ONLY OLA DESIGNATED FEC 7S
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 18 of 25

D. STATEMENT SF ceauus
Cutan THEE. (ans)

IQ. ON OCT (bo, dorF THE OMIKTIEF FLED 4 STEIIC Ge EU4nice.
HGAiasv F8.U,C.F ARWAISTZ ATION FER SOESTANTIAG BUCOEN AND
THE CUBG4L Acts OF Azznyonce ASD Nisetitprrren BREIKG
PEL DET ESTES AGAINST PLAIN EF ADO THE RATIVE AM. REUGIOUS
Glat

Zo. ON NOM. 14,2017 THE OLAIATIFE CECEOES NOTICE HAT MES
STEATT GL EWAN LOAS BEING INVESTIGATES BY GkIEVAR
orice Astrey Ne Cesta.

ZI ORLY Foo OAYS CATER CN MONS Bort KING OENES OAR TF
AaD oT. OF FESR ACCESS Te AATIVE. Au. BATH AEA.

ZZ. (eeDeN WG TO CSo~ HK Foo -0) Th }FFEDREES ACE ICEQUIK-
-ES we Have A Dipe cecmmony. WHICH WAS Exderey Wid WE
LZLE. GOIRG Te ND PLAIATIFF WKS ACTING WITHEN THE. DIRECTIVES
CF Cdée Douicy AND KING ste DENIED PLAINTIFF ACCESS.

23 LAWTIFE IEG UESTES 10 SABA bolt KING THELGH SGT MANN
bute LOS Hedsiee SGT AT THAT THE. KING KEPLIEDS HE 00
AGT SORA te ME ARDS “THERE Lt NOT ZCOUGH CEFEADERS
TO GO TO SWKATLONGE AKEA. “Han to Fice 4 GLIA.
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 19 of 25

E. PREVIOUS LAWSUITS

Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you
were incarcerated? Yes No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
previous lawsuit, use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “E. PREVIOUS LAWSUITS.”

Name(s) of defendant(s):

 

Docket number and court:

 

Claims raised:

 

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?)

 

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed:

 

F. ADMINISTRATIVE REMEDIES

WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.

Is there a formal grievance procedure at the institution in which you are confined?

_/_ Yes____No (check one)

Did you exhaust administrative remedies?

VY Yes____No (check one)
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 20 of 25

G. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed

to identify the relief you are requesting, use extra paper to request relief. Please indicate that

additional paper is attached and label the additional pages regarding relief as “G. REQUEST

FOR RELIEF.” .

Qed. adsdcrry COMMON RL, DEC LAKATCKy ANY INSONCTIVE

EOE SECLACING. TE ALCL PLAINTIFF IO OLDER /jAIRCHASE. TEMS SHOES ANS
Beers Tice A Yk Filan A VaR Oue OF OLAISTIFFS CHeICe Te CELIEVE THK NEUG tty
1) DLMISTTFES FECT AMD Ms BHGC Adi) AS WELLE FS INSOLES Ot. SHES AND LOGS, z)
Te 13308. PLAIRTIFE A MEDICAG MATTIESS FISD Pidtcws ANO A BRETT BUS LESTKICTION
Pat As £6 IS CLAINTUFF (5 I KAGLECAT ED TO OLZUBECE OLVTIFFS By OAIN CALDSED
By THE OE TEZOxATES DISC WN AIS Lei aex BACK WOE Tone DELAY /DEAIAC OF MEDICA
TEEAMEST, 3) JO BE HEED AS FEU MLE Carer. CENTER /IDSEFIAY thy fox KeTeR
Men CALE. LN UAC CAMACIT ID EBL ent Bocce’ AWS Dayle Stason sda
Aay FO, O20, EACH pee YEA FOX A TOTAL oF 2x, COO Pips CauEnsrToacy
DeNGES) FEC VILA TING PLAOTIFES PT AUER MUEST CGMTS, Pidasruee LEGuUESV>S Catt

Cospe dd FUNG FEES HSD Souy Tide DEMAND
H. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay. or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

fw h Sl_2019

ate)

(Form Revised December 2017)
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 21 of 25

G. KEGueEST Tox CMELIER
Co TEXT
qaorricws CApdory: Secon WATeCcyY AND INSUNCIVE CEL EF Necu4ecinias

[TE WCC THE ATIVE AM. FAITH ACCA AWS Y Roe CECKEATION YAKO TC
RELIEGES NESE. ASD DisRoP Tens RY CTHEX CEFENDESS, 2) 70 BE FREE
Keil OL ARKESTED, UNS ECESSACY ABD PEED ODAC STE SEARCHES
METER Neve in CeuGrocs ATI TIES. 3. THAT BUCE fe Dee HEL) WITH
C2.5TS Ot OOSATE LLOOS AND OTHER ITEMS NEENEN Foc MLAIOTIFFS
CE CEMEMIES FOX 40L NATIVE AM. CELICGIOLS GAOT OS (i GAC OK
AQWATELY ow PAU TIES 4 76 HAVE + SHELTAR BureT oa FAITH AeA
> GOsrET > Fees Exe LoHEATHES ELADNMOASAS, 7O FADE
CoWING COSTER SOO2CE OAS MAITH AEA GacoNds , O.70 BE AUGENN
Te LOA S HERTS ABO T-SHIETS C4% SCAT STs Ks OT LOMHiee On
FAH ACE Gdoonas. F TO BE FLEE Feit KMETAUATEey MOS Nis cern -

INATOKY AACTIOASS Feri BVF STAFE.

aN Vr. 4euTt/ =
ModE KING, SEBUIFEC HANSEN, Sdvids Lisde, ZEBECCA LLL, Bee
May 426, Oud, 22 Eric PE YEAK Fad Ft tora cr (4 Se, cl. Ps
Co AEA ATOCY Daudces) FEk UCLATING MY Frese AMEROMERST ICGHES
AAD THE fegate OveesvTeTMuS CLALSE.
OAARSmIFE (Cee VENT CSI CT OUT AGA FIUNG Fees Ath Socy Tie.
DEM.

CLM THREE?

Geman CAprcty? DEcoAKATERy AWS TiDuvcrive_ CeuEr
Decetenoat | Fac TAL Cee TO Co. THAT THE DBEFEOMATS NUS
ReTAUATE AGHIBIST” PLAIGTIFE MS THAT 406 19987, P2ESEaST AO
Fotoce, RETACIATION WICK NOT GONTIACE. 2. PLHINTIFE RE Acecesen
TO cde? A VIDED GAME CONSOLE CXBox ce PSY Jor PLUYATIFES

CHOICE, 4 HS EXPENSE HAO 3 GAMES AD SO MENIES TO Ace BE
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 22 of 25

G. Cecoesst foc, CEUEL

CLAW THERE (G20 r)
C2EFICUIAS Cr Seu ty Coses'T)
IN Pcrnasmt FES PeSSEsoron INDEFINITCY ADO AT ANY Feces TY OR
Costeay Levee. PLAWITIFE bs HDs AT. ADS MISCO-S CANTER
CVENiT

eQwdvude Cbd TY

AN ZELS Kinks, O01 Lise, SEAM FER HYNSEN CEBECCA ULE2.
sHdie PAY B59 5c er Foc A tere of (H SF, FOCIN Cai DEA -
> STORY Dawaaes) Fox DOLATAG MINTER S FuZst Ameer
IZIGATS Te Be FRE Fl ICETACIATICN ASD DiILLATING Equye
OSSTETIBA CAMUSE..

OLA KIEGUVESTS CSUCT Gores AND Ficinu Hees MOO Docy
TRAX DEMAD .
Case 1:19-cv-00371-RBJ-MEH Document9 Filed 04/15/19 USDC Colorado Page 23 of 25

CRIN cate DE SEKCMEE

Th, erica 1. purus, LLAIATIFF, do HEREBY
CELTIFY 4 eobY OF THIS AMERES eis K CUI Wods
MUMICER TO:
HITE Y GESEEAL
Prkic. WEISE:e_
(200 Beoiiwway , 10 FZ,
DEER, Catoetro COLOS

ANS:
CLERK OF THE SOT
ALFEES H ALEAT OB TED STHTES Ce e7TfsS3€,
Gol 19/4 sT. , leon A(os™
DEWEK, Cotoct0o SOLG¢ - 2559

On THS (0" aAY OF IL, 2214

 
 

Mark. Fra) Ve, Coe
LOfrccd } Atte f Lyell Sle, Couctbiuze,
GJOl (9 stadt, hasan A/os
Alene, Cola pace
SORTS - SIS

 

 
Case.1:19-e"-80371-RBJ-MEH

 

Document 9 Filed 04715/19 USDC Colorado Page 25 of 25

Resiricien y
wh ee Dis vpectiay n] \ Goa \

‘. aig | - \

. Mail Stamp \ D on \

"3 ele —
Poly pipe al oe 9 :

OFFEN eG
FRENDER Lac 'NAME NT

  

 

 

 
